 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 658Allegany Aggregates, Inc.  and International Union of Operating Engineers Local No. 37,  AFLŒCIO,   Petitioner.  Case 5ŒRCŒ14460 February 18, 1999 DECISION, ORDER, AND DIRECTION BY MEMBERS FOX, HURTGEN, AND BRAME The National Labor Relations Board, by a three-member panel, has considered objections to an election conducted on May 29, 1997,1 and determinative chal-lenged ballots therein and the hearing officer™s report recommending disposition of them.  The election was conducted pursuant to a Decision and Direction of Elec-tion issued by the Regional Director on April 30.2  The tally of ballots shows 10 ballots cast for and 11 against the Petitioner, with 5 determinative challenged ballots.3 The Board has reviewed the hearing officer™s findings in light of the exceptions and brief, and has decided to adopt the hearing officer™s findings4 and recommenda-tions only to the extent consistent herewith.5 For the reasons set forth below, we overrule the Peti-tioner™s objections to the election, and we reject the hear-ing officer™s recommendation to sustain the challenge to the ballot of ﬁfloaterﬂ David Miller. Since 1991, the Employer has operated two limestone quarries, where it blasts and cuts rock from mountain-sides and crushes it to government and customer specifi-cation.  The Bedrock quarry is in Flintstone, Maryland, and the Short Gap quarry is a relatively short distance away in Short Gap, West Virginia.  The Employer em-ploys approximately 29 people at both sites, of whom 7 or 8 are supervisors, dispatchers, and office clericals, and are excluded from the production and maintenance unit.  The remaining employees at each location are quality control employees, equipment operators, and mainte-nance personnel, all of whom are included in the unit.                                                                                                                      1 Except where specifically stated otherwise, all dates are in 1997. 2  On May 28, the Board issued an order denying the Employer™s re-quest for review of the Decision and Direction of Election in all re-spects, except for the Regional Director™s exclusion of the dispatchers and the floater, whom the Board directed to be permitted to vote subject to challenge. 3 The Petitioner withdrew its challenge to the ballot of employee William Weaver, leaving four challenged ballots for determination. 4 The Employer has excepted to some of the hearing officer™s credi-bility findings.  The Board™s established policy is not to overrule a hearing officer™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Stretch-Tex Co., 118 NLRB 1359, 1361 (1957).  We find no basis for reversing the findings. 5 For the reasons stated by the Regional Director in his Decision and Direction of Election, with which the hearing officer agreed, we adopt the hearing officer™s recommendation to sustain the challenges to the ballots of the dispatchers, Paul McFarland and Jackie Hansel.  Further, for the reasons stated by the hearing officer, we adopt his recommenda-tion to overrule the challenge to the ballot of Ralph Readd who was out of work because of a work-related injury at all relevant times. Member Hurtgen dissents with respect to the conclusion that em-ployee Readd is eligible to vote.  He would apply the test of whether Readd has a reasonable expectation of returning to work in the unit.  That issue was not resolved by the hearing officer, and Member Hurt-gen would therefore remand this issue.  Without now resolving it, Member Hurtgen notes that:  Readd has been out of work on disability since December 1995.  Although he returned to work for 3 days in March 1996, his disability prevented him from continuing to work.  From March 1996 through the date of the hearing here, Readd had not worked at all, and there had been no determination by a physician or reviewing authority whether he would ever return to the job. The Objections 1. The hearing officer found that the Employer en-gaged in objectionable conduct when, several weeks be-fore the election, it placed a coffeemaker and a water cooler for use by employees in a trailer located near the crusher shed at its Bedrock quarry.  The hearing officer reasoned that this conduct constituted an objectionable ﬁsweeteningﬂ of an existing benefit because it gave em-ployees significantly greater access to coffee and water than they had previously had.  We disagree. The record reflects that the employees have always had access to a coffeepot and water cooler maintained by the Employer in a building at the quarry referred to as ﬁthe House,ﬂ where unit employees report daily to punch their timecards and turn in mechanical reports.6  Al-though the House is located further from where the em-ployees work than the trailer where the new coffeepot and water cooler were set up in March, employees testi-fied at the hearing that if they wanted water or coffee while they were working, they could ask a supervisor and the supervisor would get it for them from the House.  In addition, Supervisor Tony Flanagan often brought coffee packets from the House to make coffee for himself and other employees in a coffeemaker belonging to unit em-ployee Terry Whorton which was set up in the crusher shed.7 The evidence establishes that the Employer set up the trailer to house electrical equipment for a new above-ground fuel tank and to provide office space for Flanagan and another supervisor who had been sharing office space at the House, and that the coffeepot was installed to accommodate the supervisors and to replace Whor-ton™s coffeemaker, which had been removed from the crusher shed. The water cooler was installed to provide water for use in making coffee, because the trailer has no running water.  Although employees are permitted to use the coffeepot and water cooler, the Petitioner™s witnesses testified at the hearing that they had not used it regularly and indeed, that only one pot of coffee had been made since the new coffeepot was installed.  Under these cir- 6 The House is a building in which the Employer™s vice president, superintendent, dispatcher, clericals, and quality control ﬁtechnicianﬂ have offices or work areas. 7 Although Whorton™s coffeemaker was removed from the crusher shed in December 1996, it is not disputed that the Employer had it taken out because a safety inspector had cited it as not being properly grounded.  There is no evidence that the employees complained about the removal of the coffee pot or that the Employer™s installation of the new one was in response to employee requests. 327 NLRB No. 123  ALLEGANY AGGREGATES, INC. 659cumstances, we do not rega
rd the placement of the cof-
feepot and water cooler in th
e trailer as the granting of a 
benefit or the enhancement of a benefit tending to influ-
ence the outcome of the election.
8 2. The hearing officer also found that the Employer in-
terfered with employees™ fr
ee choice by announcing, 
during the critical period, 
that the employees were enti-
tled to minimum ﬁshow upﬂ pay for reporting to work.  
The hearing officer concluded that such a policy had not 
existed immediately before the critical period and that 
the announcement therefore constituted institution of a 
new benefit (or at least reinstitution of a benefit that had 
existed in 1993, when the employees were under a union 
contract).  The hearing officer relied on certain documen-
tary evidence in finding diffe
rences between the policy in 
effect immediately before th
e critical period and the pol-
icy the Employer was supposedly announcing.  He also 
concluded, on the basis of the omission of showup pay 
on a list of benefits distributed a day after the election, 
that the preelection statements about showup pay were 
not accurate descriptions of an existing benefit but sim-
ply statements made to affect the election.  For the fol-
lowing reasons we disagree. 
Witnesses for both the Employer and the Petitioner 
gave various descriptions of what they conceived 

ﬁshowup payﬂ to be and what employees were told about 
it, and the hearing officer found that ﬁthe Petitioner™s 
witnesses are generally not reliable about specific state-
ments made by the Employer™s witnessesﬂ on this sub-
ject.  Although the hearing 
officer also perceived fatal 
inconsistencies in the evidence offered by the Employer, 
the record shows that the Em
ployer™s witnesses testified 
consistently that, under the showup pay policy as it had 

existed continuously since 1993, although employees 
were guaranteed a minimum of 2 hours™ pay for report-
ing for work, they in fact di
d not receive this pay without 
performing work 
if there was work to be done.
9  Accord-ing to these witnesses, even when the quarry was not 
fully operationalŠonce when there had been a fire and 
once when equipment had been stolenŠemployees were 
assigned work if there was any available.  Thus, contrary 
to the hearing officer, the doc
umentary evidence that an 
employee was paid 2 hours™ pay in 1993, without an in-

dication that he had actually performed work, and that in 
1997 an employee worked 2 hours for his pay, does not 
                                                          
                                                           
8 Cf. Kinney Drugs, Inc
., 314 NLRB 296, 300 (1994) (restoration of 
access to coffee flowed directly from the employer™s solicitation of 
grievances).  In 
Amwood Homes, 243 NLRB 1006 (1979), cited by the 
hearing officer, the employer engaged in conduct found to be objec-
tionable when it ﬁsweetened the po
tﬂ by significantly increasing the 
employees™ bonus.  The substantial pecuniary benefit in 
Amwood 
Homes is patently distinguishable from 
the alleged benefit in issue here. 
9 Although the hearing officer stated
 that he ﬁmust resolve credibility 
against the Employerﬂ on the showup pa
y issue, he also stated that in 
doing so he was relying on ﬁthe cons
iderations discussed above,ﬂ which 
were his perceptions of conflicts w
ith documentary evidence.  As we 
explain below, there are no such conflicts. 
necessarily reflect two different policies.  It shows only 
that on one day there was work to be done and on the 
other there was not.  Nor do we agree with the hearing 
officer that the absence of any reference to an ﬁemployee 
workingﬂ in the ﬁwritten policyﬂ reflected in Employer™s 
Exhibit 20 (a provision of 
a collective-bargaining agree-
ment in effect in 1993Œ1994) is inconsistent with assign-
ing work to employees in connection with the 2-hour 
guarantee.
10  While the policy assures that employees 
who have not been instructed 
to stay home will receive at 
least 2 hours™ pay if they report, it does not negate the 
Employer™s right to assign work to such employees.   
Finally, we disagree that the omission of showup pay 
from a list of benefits distributed by the Employer after 
the election demonstrates th
at the preelection statement 
described a nonexistent benefit.  Tuition reimbursement, 
which the hearing officer spec
ifically found was an exist-
ing benefit that employees were similarly informed or 
reminded of during the critical 
period, does not appear on 
the list, so the list was evidently not exhaustive. 
In sum, when agents of the Employer advised employ-
ees during the critical period that a showup pay policy 
was still in effect, they were not announcing a new bene-
fit, and the Petitioner thus failed to establish that the Em-
ployer™s comments on the policy constituted objection-
able conduct. 
The Remaining Challenged Ballot 
The hearing officer reviewed
 the Decision and Direc-
tion of Election and summarily adopted the Regional 
Director™s conclusion that Miller ﬁdoes not share a com-
munity of interest that requires his inclusion in the same 
bargaining unit as production employees.ﬂ  We find that 
the record supports Miller™s inclusion in the unit. 
The Employer™s vice president, Robert Smith, testified 
that Miller was hired in Se
ptember 1996 to work as a 
ﬁfloater,ﬂ i.e., to work in 
whatever capacity he may be 
needed at a given time.  In 
fact, the record establishes 
that Miller had some prior experience and that he is 
trained and performs numerous unit jobs, on an as-
needed basis, from dispatching to quality control testing 
to operating heavy equipmen
t.  Further, unit employee 
Gary Stallings testified that Miller ran the R-50, a piece 
of heavy equipment, for 2 weeks in September or Octo-
ber 1996 at the Short Gap quarry.  Employee Coledo 
Long™s testimony verifies that Miller operated the R-50.  
Most significantly, Miller performs or helps perform 
gradation tests on rock samples that quality control em-
ployees William Weaver and Gary Smith are required by 
 10  That provision (art. VIII, sec. 2) reads as follows:  
Employees who report to work as instructed by the Company 
or are recalled to work after they
 have left the premises are enti-
tled to a minimum of two (2) hours pay; provided that the Com-
pany may notify employees by telephone not to report, and any 

employees so notified shall 
not receive reporting pay. 
 An employer witness testified that although the unit was no longer repre-
sented by a union, the Employer st
ill abided by the showup pay policy.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 660law to perform 12 to 15 times a day, and he signs off on 
quality control paperwork.  The tests entail working with 
unit employees operating heavy equipment out in the 
quarry in order to dig out several core samples from each 
of the stock piles there.  Although there is little time for 
conversation, according to Lo
ng, Miller likewise must 
interact with the ﬁpugmillﬂ operator to collect the sam-
ples required to determine that the limestone meets con-
tent and moisture specifications for use in concrete.  At 
the time of the election, Miller was awaiting results of 
the certification tests he took to be a quality control tech-
nician.11 Miller also regularly performs unit work when he 
ﬁruns partsﬂ for the repair 
and upkeep of quarry machin-
ery.  Miller uses a common 
desk in the scale area that 
employees performing maintenance use.  He also works 

in the testing area located in the basement of the house, 
where the quality control tec
hnician works.  In addition 
to the foregoing, Long testified that Miller delivers his 
lunch on a daily basis when Long is operating quarry 
                                                          
 11  Quality control technicians were previously determined not to be 
technical employees and are included in the unit. 
machines.  We note that Miller is salaried, but that his 
salary is not significantly different from the hourly wage 
rates paid to unit employees. 
Although Miller also performs dispatching duties, the 
foregoing substantiates the Employer™s contention that 

Miller spends a significant 
amount of time performing 
unit work.  On the basis of the foregoing, we find that the 
floater position should be included in the unit, and we 
overrule the challenge to Miller™s ballot. 
ORDER AND DIRECTION 
The National Labor Relations Board orders that the 
Petitioner objections to the election are overruled.  It is 
further directed that the Re
gional Director for Region 5 
shall, within 14 days from the date of this decision, open 

and count the ballots of William Weaver, Ralph Readd, 
and David Miller.  The Regional Director shall then 
serve on the parties a revised tally of ballots and issue the 
appropriate certification. IT IS FURTHER ORDERED that this matter is re-
manded to the Regional Director for Region 5 for action 
consistent with this Order and Direction. 
 